2020 IL App (3d) 190397

                              Opinion filed November 30, 2020
     _____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2020

      EDWARD SIMS JR. TRUST,                          )     Appeal from the Circuit Court
                                                      )     of the 14th Judicial Circuit,
             Plaintiff-Appellant,                     )     Henry County, Illinois.
                                                      )
             v.                                       )
                                                      )     Appeal No. 3-19-0397
      THE HENRY COUNTY BOARD OF                       )     Circuit No. 18-MR-158
      REVIEW, THE ILLINOIS PROPERTY                   )
      TAX APPEAL BOARD, and TAMRA S.                  )     The Honorable
      DYNES,                                          )     Jeffrey W. O’Connor,
                                                      )     Judge, presiding.
            Defendants-Appellees.
     ____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Presiding Justice Lytton and Justice Schmidt concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          Plaintiff, the Edward Sims Jr. Trust (Trust), filed a property tax appeal with defendant,

     the Illinois Property Tax Appeal Board (PTAB), seeking a reduction in the 2012 assessed value

     of certain farm property owned by the Trust. The Trust asserted in the tax appeal that one of the

     improvements on the property, a farm building, had been given too high of an assessed value by

     the local assessor. After conducting an evidentiary hearing, during which both sides submitted

     appraisals of the property, the PTAB denied the Trust’s request for a reduction. The Trust filed a
     complaint for administrative review, and the trial court affirmed the PTAB’s ruling. The Trust

     appeals. We affirm the PTAB’s decision.

¶2                                             I. BACKGROUND

¶3            The Trust owned an approximately 224-acre parcel of farmland in Western Township,

     Henry County, Illinois. Located on that farmland were two improvements: a large pole barn/farm

     building and a grain bin. The farm building, which is the subject of this appeal, was built in

     2011. It was approximately 20,700 square feet in size, had walls that were 20 feet high, had steel

     siding and a steel roof, and had electrical and water service. The farm building was divided into

     two sections. The first section was approximately 7700 square feet in size, was insulated and

     heated, had concrete floors, and contained a workshop area and an office area. The second

     section was approximately 13,000 square feet in size, was unheated, had gravel floors, and was

     used to store farm machinery. Both sections had multiple overhead doors and one or two walk-in

     doors.

¶4            The farm building was assessed for the first time by the local assessor in 2012. For that

     year, the assessor assigned the entire property (the farmland and the improvements) a total

     assessed value of $164,170, which consisted of an assessed value of $67,760 for the farmland

     and $96,410 for the two improvements ($93,831 for the farm building and $2579 for the grain

     bin). 1 As indicated by the assessed value that had been assigned, the farm building had been

     given a contributory value of $281,520 for property tax purposes. See 35 ILCS 200/10-140

     (West 2012) (indicating that the assessed value of improvements on farmland is 33⅓% of their

     contributory value).


              1
              Although the assessment information initially provided in the record did not show a separate
     assessed value for each of the improvements on the property, that information was later provided in the
     hearing before the PTAB.
                                                         2
¶5          After the 2012 assessed values were assigned to the property, the Trust filed a property

     tax appeal with the Henry County Board of Review (Board) seeking a reduction. The Board

     denied the Trust’s request.

¶6          In February or March 2013, the Trust appealed the Board’s ruling to the PTAB and again

     sought a reduction in the assessed value of the property. In its appeal, the Trust again asserted

     that the farm building had been overvalued by the local assessor. The Board opposed the Trust’s

     request for a reduction and asserted that the farm building had been properly assessed. Both sides

     submitted appraisal reports in support of their positions.

¶7          The Trust’s appraisal was conducted by Michael Blean, an Illinois certified general real

     estate appraiser with 30 years of farming experience. To determine the contributory value of the

     farm building, Blean used the cost approach, which consisted of estimating the replacement cost

     new of the building and subtracting depreciation from that amount. Using a standard cost guide,

     Blean estimated the replacement cost of the Trust’s farm building to be $406,944, not including

     the cost of site improvements.

¶8          To determine the amount of depreciation, Blean looked for comparable sales. Blean

     found one sale in a different county that he thought was a good comparison because it involved a

     farm building of similar size, age, and structure, although the sale had been court-ordered and the

     property had been sold through an online auction to one of the owner’s relatives. Using certain

     known information from the comparable sale and elsewhere, Blean calculated or estimated the

     value of the comparable property’s farmland, the contributory value of the comparable

     property’s farm building (the total consideration paid for the comparable property as a whole

     minus what Blean had calculated to be the value of the comparable property’s farmland), and the

     replacement cost of the comparable property’s farm building. From that information, Blean


                                                      3
     estimated that the comparable farm building had 87% depreciation (the replacement cost of the

     comparable farm building minus what Blean had estimated to be the contributory value of the

     comparable farm building with the answer converted to a percentage). Blean allocated that

     percentage into the following three categories: 24% physical obsolescence, 40% functional

     obsolescence, and 23% external obsolescence. 2 Blean did not state in his report, however, how

     he had determined what allocation percentages were appropriate or how he had estimated the

     replacement cost of the comparable farm building.

¶9           After determining the depreciation percentages for all three categories of depreciation

     with regard to the comparable farm building, Blean used that information to estimate the

     depreciation percentages for the Trust’s farm building. Blean estimated that the Trust’s farm

     building had 0% depreciation for physical obsolescence because the Trust’s farm building was

     new; 40% depreciation for functional obsolescence, mirroring the percentage that Blean had

     assigned to the comparable farm building, because the Trust’s farm building was super-adequate

     or overbuilt for the size of the parcel and was specifically designed for the current owner’s

     operations; and 20% depreciation for external obsolescence, consistent with the percentage that

     Blean had assigned to the comparable farm building. Blean converted the depreciation

     percentages for the Trust’s farm building to dollar amounts ($162,778 or 40% for functional

     obsolescence and $81,389 or 20% for external obsolescence) and subtracted those amounts from

     the replacement cost to determine the contributory value, which Blean concluded was $162,778

     for the Trust’s farm building. That contributory value represented an assessed value of $54,260

     (33⅓% of the contributory value rounded up).




             2
               The terms, physical obsolescence or physical deterioration, functional obsolescence, and
     external obsolescence, have been defined later in this opinion.
                                                         4
¶ 10          The Board’s appraisal was conducted by Joyce Webb, who, like Blean, was an Illinois

       certified general real estate appraiser. Similar to Blean, Webb used a cost approach to determine

       the contributory value of the Trust’s farm building. Using the same cost guide as Blean, Webb

       estimated the reproduction cost of the Trust’s farm building to be $375,316, not including the

       cost of site improvements. Unlike Blean, however, Webb decided that there was no depreciation

       to subtract from the replacement cost of the building. Webb concluded, therefore, that the

       contributory value of the farm building was $375,000 (rounded down), which represented an

       assessed value of $125,000 (33⅓% of the contributory value).

¶ 11          More specifically as to depreciation, Webb determined that there was no physical

       depreciation because the Trust’s farm building was new; that there was no functional

       obsolescence because the Trust’s farm building did not have any functional inadequacies,

       inefficiencies, or super-adequacies; and that there was no external obsolescence because

       economic conditions in the local farm market were reasonably strong and the value of farmland

       was appreciating at the time. In making her determination on functional obsolescence, Webb

       commented in her report that Sims had told her that he had built the farm building with 20-foot-

       high walls so that he could store larger farm equipment when he purchased that equipment.

       Webb noted that the assessor’s records indicated that Sims and his wife owned several other

       parcels of farmland in Henry County and indicated in her report that it appeared from the amount

       of machinery in the farm building that the farm building was built to serve more than just the

       parcel on which the building was located.

¶ 12          In April 2017, a hearing was held before the PTAB on the Trust’s property tax appeal. At

       the PTAB hearing, Blean and Webb both testified as to their qualifications and as to the

       conclusions and opinions contained in their reports. Blean explained that he applied 40%


                                                       5
       functional obsolescence to the Trust’s farm building because the building was an over-

       improvement for the size of the parcel and because it was unfair to assume that a person buying

       the property would not already have a building of his or her own or would be willing to pay full

       value for the Trust’s farm building as it was constructed. When Blean was asked during his

       testimony whether farmers would typically build one building per farm or build one building to

       incorporate several farms, Blean responded that it could vary, but typically larger farming

       operations had a “base of operations.” As for the comparable sale he used to calculate functional

       and external obsolescence, Blean acknowledged that it was a court-ordered sale and agreed that

       court-ordered sales were not usually viewed as arm’s-length transactions but commented that he

       had very limited information available to develop the cost approach in this case. Blean insisted

       that from a buyer’s perspective, the comparable sale he had used had full exposure to the market

       because the comparable property was available for inspection and the sale was advertised online.

¶ 13          Webb testified that in conducting her appraisal, she found there was no functional

       obsolescence for the Trust’s farm building because the building had been built to suit the needs

       of a typical farm in Henry County. In reaching that conclusion, Webb noted that Sims had told

       her that he had built the farm building to accommodate his future purchase of a bigger combine

       and to store the big equipment that was necessary for “a good-size[d] farm operation.” During

       her testimony, Webb confirmed that in conducting her appraisal, she considered that Sims owned

       other farm property. Webb commented that it would be “rather narrow sighted” for her to ignore

       Sims’s other farm parcels when determining the farm building’s contributory value because most

       farmers used a single storage facility to store equipment that serviced multiple parcels. Webb

       testified further that she found that there was no external obsolescence for the Trust’s farm

       building because there was a good, strong economy in the agricultural sector. When asked about


                                                        6
       the comparable sale that Blean had used in his appraisal, Webb opined that Blean’s court-ordered

       sale was not useful in determining obsolescence because it was not an arm’s-length transaction

       and did not have a typically motivated seller.

¶ 14          After all of the evidence had been presented, the parties made their closing arguments.

       The Trust argued that the farm building was overbuilt and that the PTAB should not consider the

       farm building’s contributory value to Sims’s entire farming operation. In making that argument,

       the Trust conceded that the comparable sale Blean had used to calculate obsolescence was “not a

       perfect sale” and “maybe not the best comparable” but asserted that it was the only data

       available.

¶ 15          The Board argued that the PTAB should consider the farm building’s value to Sims’s

       entire farming operation in evaluating the building’s contributory value. The Board also argued

       that Webb’s decision to apply no functional obsolescence was supported by the evidence that the

       farm building housed larger equipment to service Sims’s entire farming operation in the area.

¶ 16          In May 2017, the PTAB issued a written decision denying the Trust’s request for a

       reduction in the 2012 assessed value assigned to the farm building. In its ruling, the PTAB found

       that the Trust had failed to demonstrate by a preponderance of the evidence that a reduction in

       the assessed value of the farm building was warranted. In reaching that conclusion, the PTAB

       indicated in its order that it had given little weight to Blean’s estimate of the contributory value

       of the farm building for several reasons, including that Blean had relied on an invalid comparable

       sale (not an arm’s-length transaction) and that Blean had used an overinflated land value for the

       comparable property’s farmland that caused the contributory value of the comparable farm

       building to be artificially low. The PTAB also noted that Blean did not include in his appraisal

       report his calculations for determining the replacement cost of the comparable farm building and


                                                         7
       that he did not adequately explain or support the depreciation percentages that he had used. The

       PTAB indicated further in its order that it had found that the best evidence of the contributory

       value of the farm building was Webb’s appraisal that had been submitted by the Board and

       commented that the cost approach developed by Webb was more detailed than Blean’s and better

       reflected all of the individual components that made up the subject property.

¶ 17           Over a year later (the Trust was apparently not properly notified of the PTAB’s decision),

       the Trust filed a complaint for administrative review in the trial court. A hearing was held on the

       matter. After considering the arguments of the parties, the trial court affirmed the PTAB’s

       decision. In so doing, the trial court indicated that it viewed the issue presented as being more of

       a legal issue, rather than a factual issue, as to whether the phrase, “contribution to the

       productivity of the farm,” contained in section 10-140 of the Property Tax Code (35 ILCS

       200/10-140 (West 2012)) referred only to the parcel in question or to multiple parcels that were

       all a part of a taxpayer’s farming operation. The trial court ultimately ruled in the PTAB’s favor,

       concluding that the PTAB’s decision was not against the manifest weight of the evidence, “short

       of a legal definition of how this applies.” The Trust appealed.

¶ 18                                                 II. ANALYSIS

¶ 19           On appeal, the Trust argues that the PTAB erred in finding that the Trust failed to meet

       its burden of proof to show by a preponderance of the evidence that the farm building had been

       given too high of an assessed value for the 2012 tax year and in denying the Trust’s request for a

       reduction on that basis. 3 The Trust asserts that the PTAB’s ruling was erroneous as a matter of



               3
                 At various times in its argument, the Trust refers to errors that were allegedly made by the trial
       court. Because on administrative review, we review the ruling of the PTAB and not the trial court (see
       Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497, 531 (2006); Senachwine Club v.
       Putnam County Board of Review, 362 Ill. App. 3d 566, 568 (2005)), we will consider those arguments as
       being directed at the PTAB’s ruling where it is appropriate to do so.
                                                            8
       law because in determining the contributory value of the farm building, the PTAB relied entirely

       upon the flawed appraisal of the Board’s appraiser, Webb, who, contrary to section 10-140 of the

       Property Tax Code and the relevant case law, failed to consider obsolescence and improperly

       considered the value of the farm building to Sims’s other farm property that was not part of the

       farm parcel in question. The Trust also asserts that the manner in which the farm building was

       assessed in this case violated the equal protection clause of both the United States and Illinois

       Constitutions. For all of the reasons stated, the Trust asks, although somewhat implicitly, that we

       reverse the PTAB’s ruling.

¶ 20           Defendants (the PTAB, the Board, and the Board’s chairperson) argue that the PTAB’s

       ruling was proper and should be upheld. In support of that argument, defendants make numerous

       assertions. 4 First, defendants assert that the main issue before this court is a factual issue and that

       the PTAB’s ruling should be affirmed because the PTAB’s factual determinations—its

       underlying factual findings, its assessment that Blean’s appraisal had numerous flaws and was

       entitled to much less weight than the Webb’s appraisal in determining the contributory value of

       the farm building, its determination that the Trust had failed in its burden of proof to show by a

       preponderance of the evidence that the assessed value of the farm building was too high, its

       finding as to the farm building’s contributory value, and its ultimate determination that a

       reduction in the assessed value of the farm building was unwarranted—were all well supported

       by the evidence. In making that assertion, defendants point out that despite the Trust’s contention

       to the contrary, the record here shows that Webb considered obsolescence and that she decided

       that it did not apply under the circumstances of the present case. Second, and in the alternative,



               4
                For the convenience of the reader and because it does not affect the outcome of this case, we
       have addressed defendants’ arguments collectively here, rather than specifying what each defendant
       argued individually.
                                                           9
       defendants assert that even if we assume for argument’s sake that an issue of statutory

       interpretation exists, that the Trust’s interpretation of the statute is correct, and that the Board’s

       appraisal was flawed in that Webb should not have considered Sims’s other farm property, the

       PTAB’s ruling must still be upheld because the Trust failed to present any reliable evidence to

       establish that the farm building’s assessed value was excessive since the Trust’s appraisal was

       also flawed and because Webb’s appraisal contained another reason for not applying functional

       obsolescence in this case (that the farm building was built to accommodate Sims’s future

       purchase of larger farming equipment and was designed to suit the needs of a typical farm in

       Henry County), aside from a consideration of Sims’s other farm properties, that the PTAB could

       have properly relied upon in making its decision. Third, and also in the alternative, defendants

       assert that even if this court rules upon the merits of the Trust’s statutory interpretation argument,

       that argument fails because it contradicts the plain language of the Property Tax Code,

       precedential authority, and common sense. Fourth and finally, defendants assert that any claim

       by the Trust of a constitutional violation has been forfeited on appeal or is otherwise without

       merit. For all of the reasons set forth, defendants ask that we affirm the PTAB’s ruling.

¶ 21           In reply to defendants’ assertions, the Trust maintains its statutory interpretation

       argument. The Trust also argues, in the alternative, that even if this appeal is decided based upon

       the manifest weight of the evidence that was before the PTAB, the Trust should still prevail

       because Blean’s estimate of contributory value was credible, despite a few limited shortcomings;

       Webb’s estimate was not credible; the Trust satisfied its burden of proof; and the Board

       submitted no credible evidence of the contributory value of the farm building. As for its

       constitutional claims, the Trust asserts that defendants’ forfeiture argument should not be

       followed here because this court has a duty to maintain a sound body of precedent. For those


                                                         10
       reasons and the reasons initially stated, the Trust asks this court to reverse the PTAB’s judgment,

       although the Trust again does so somewhat implicitly by asking for a reversal of the trial court’s

       ruling.

¶ 22                                           A. Standard of Review

¶ 23             Before we address the merits of the parties’ arguments on appeal, we must first determine

       the appropriate standard of review. The Trust asserts that the key issue presented in this appeal is

       a question of law involving a matter of statutory interpretation, as the trial court indicated,

       regarding the manner in which farm buildings are valued for property tax purposes—whether the

       contributory value of a farm building should be based upon what the building contributes to the

       specific farm parcel in question or based upon what the building contributes to the entire farming

       operation, if a multiple-parcel farming operation is involved. Thus, the Trust contends that the

       appropriate standard of review for that issue is de novo. As for its constitutional claim, the Trust

       argues that de novo review is appropriate for that claim as well.

¶ 24             Defendants argue that the main issue in this appeal primarily involves factual questions

       regarding the application of the cost method of valuing the farm building and the appropriate

       amount of depreciation to be applied. Thus, defendants contend that the appropriate standard of

       review for that issue is the manifest weight standard—that the PTAB’s findings on those factual

       questions should not be disturbed on appeal unless they are against the manifest weight of the

       evidence. 5 In making that argument, defendants point out that the PTAB did not interpret any

       statutory provisions when it ruled upon the Trust’s tax appeal. Defendants acknowledge,

       however, that a de novo standard of review would apply to the extent that this court is required to


                 5
                As with defendants’ arguments on the merits, for the convenience of the reader and because it
       does not affect the outcome of this case, we have presented defendants’ arguments on the standard of
       review collectively here, rather than individually.
                                                          11
       interpret the language of the relevant statute in resolving the Trust’s arguments here. Finally,

       with regard to the Trust’s constitutional claim, defendants argue that if this court reaches the

       merits of that claim, either a de novo standard of review or a mixed standard of review should be

       applied.

¶ 25          In cases involving administrative review, the appellate court reviews the decision of the

       administrative agency—in this case, the PTAB—not the determination of the trial court.

       Marconi, 225 Ill. 2d at 531; Senachwine Club, 362 Ill. App. 3d at 568. Judicial review of a

       decision of the PTAB is governed by the Administrative Review Law (735 ILCS 5/3-101 et seq.

       (West 2016)) and extends to all questions of fact and law presented by the entire record. See 35

       ILCS 200/16-195 (West 2016); 735 ILCS 5/3-110 (West 2016); Marconi, 225 Ill. 2d at 532

       (discussing the standard of review and legal principles that applied to administrative review

       cases in general and not in the context of a property tax appeal case); John J. Moroney & Co. v.

       Illinois Property Tax Appeal Board, 2013 IL App (1st) 120493, ¶ 35. The standard of review that

       applies on appeal is determined by whether the question presented is one of fact, one of law, or a

       mixed question of fact and law. Marconi, 225 Ill. 2d at 532; Moroney, 2013 IL App (1st)

       120493, ¶ 36. As to questions of fact, the PTAB’s decision will not be reversed on appeal unless

       it is against the manifest weight of the evidence (the manifest weight standard). Marconi, 225 Ill.

       2d at 532; Moroney, 2013 IL App (1st) 120493, ¶ 36. Questions of law, however, are subject to

       de novo review, and mixed questions of fact and law are reviewed under the clearly erroneous

       standard. Marconi, 225 Ill. 2d at 532; Moroney, 2013 IL App (1st) 120493, ¶ 36.

¶ 26          Having considered the parties’ arguments on the standard of review in the present case,

       we find that the appropriate standard to be applied to the key issue here is the manifest weight

       standard. In making that determination, we note that the Trust has not asserted in this case that


                                                        12
       the appraisers or the PTAB used an inappropriate method of valuation in determining the value

       of the farm building. See Kraft Foods, Inc. v. Illinois Property Tax Appeal Board, 2013 IL App

       (2d) 121031, ¶ 44 (recognizing that a de novo standard of review applied when the issue

       presented on appeal was whether an inappropriate valuation methodology was used in

       determining the value of the property). To the contrary, all of the parties agree, and it is has been

       specifically expressed by the Department of Revenue, that the appropriate method for valuing a

       farm building is the cost method. See Ill. Dep’t of Revenue, Publication 122 Instructions for

       Farmland Assessments, at 37 (Jan. 2020), https://www2.illinois.gov/rev/research/

       publications/pubs/Documents/pub-122.pdf [https://perma.cc/TDZ4-BL3G]. 6, 7 Indeed, both of

       the appraisals that were submitted in the present case used the cost method to estimate the

       contributory value of the Trust’s farm building.

¶ 27           In applying the manifest weight standard in this case, we must be mindful of the

       following legal principles. The PTAB’s findings and conclusions on questions of fact are deemed

       to be prima facie true and correct. See 735 ILCS 5/3-110 (West 2016); Marconi, 225 Ill. 2d at

       534; Moroney, 2013 IL App (1st) 120493, ¶ 35; Senachwine Club, 362 Ill. App. 3d at 568. For a

       reversal to be warranted under the manifest weight standard, it must be clearly evident from the

       record that the PTAB should have reached the opposite conclusion. Marconi, 225 Ill. 2d at 534;



               6
                It is generally accepted that a court may take judicial notice of the information on a government
       website. See, e.g., Ashley v. Pierson, 339 Ill. App. 3d 733, 739-40 (2003) (taking judicial notice, although
       somewhat implicitly, of information on the Illinois Department of Corrections website); see also Ill. R.
       Evid. 201(b) (eff. Jan. 1, 2011) (indicating that a judicially noticed fact must be one that is not subject to
       reasonable dispute because it is either generally known within the territorial jurisdiction of the trial court
       or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be
       questioned).
               7
                 A copy of Publication 122 with an effective date of January 2010 (the 2010 version) was
       submitted by the Board at the PTAB hearing. The current version of Publication 122 cited here is
       essentially the same as the 2010 version with regard to the matters that are relevant in this appeal.
                                                            13
       Moroney, 2013 IL App (1st) 120493, ¶ 36. That the opposite conclusion is reasonable or that the

       reviewing court might have ruled differently if it were the trier of fact is not enough to justify a

       reversal. Marconi, 225 Ill. 2d at 534. Thus, if the record contains some competent evidence to

       support the PTAB’s decision, the PTAB’s decision should be affirmed. See Marconi, 225 Ill. 2d

       at 534; Moroney, 2013 IL App (1st) 120493, ¶ 36. Furthermore, determining the credibility of

       witnesses and weighing the evidence are the responsibilities of the PTAB, not the reviewing

       court. See Kraft Foods, 2013 IL App (2d) 121031, ¶ 51. When examining the PTAB’s factual

       findings on administrative review, therefore, the reviewing court will not reweigh the evidence

       presented in the PTAB hearing, reassess the credibility of the witnesses, make an independent

       determination of the facts, or substitute its judgment for that of the PTAB. See Marconi, 225 Ill.

       2d at 534; Moroney, 2013 IL App (1st) 120493, ¶ 35; Kraft Foods, 2013 IL App (2d) 121031,

       ¶ 51. Nor will the appellate court intervene when there is simply a difference of opinion as to the

       actual value of the property. Kraft Foods, 2013 IL App (2d) 121031, ¶ 51.

¶ 28                                 B. Whether the PTAB’s Ruling Was
                                  Against the Manifest Weight of the Evidence

¶ 29          Turning to the merits of the parties’ arguments on appeal, we note that under Illinois law,

       as a general rule, real property is assessed for property tax purposes based upon its fair market

       value (also referred to more simply as market value)—the price the property would bring in a fair

       and voluntary sale. See 35 ILCS 200/1-50, 9-145 (West 2012); 86 Ill. Adm. Code 1910.5(b)(5)

       (2014); Kraft Foods, 2013 IL App (2d) 121031, ¶ 43. Farm improvements, however, such as the

       building in the present case, are an exception to that general rule and are assessed based upon

       their contributory value to the farm rather than based upon their market value. See 35 ILCS

       200/10-140 (West 2012); O’Connor v. A&P Enterprises, 81 Ill. 2d 260, 267, 275 (1980).

       Specifically, section 10-140 of the Property Tax Code provides that improvements on farm

                                                        14
       property, other than a dwelling, “shall have an equalized assessed value of 33⅓% of their value,

       based upon the current use of those buildings and the contribution to the productivity of the

       farm.” 35 ILCS 200/10-140 (West 2012). Section 10-140 thus reflects the legislature’s

       recognition that certain farm structures may have become obsolete due to changes in farming

       methods or practices and may have a greatly diminished value, or no value, in connection with

       the farming operation. See O’Connor, 81 Ill. 2d at 267 (discussing a prior version of the statute).

¶ 30           Although there are different methods for estimating the value of real property, the

       Department of Revenue, which is responsible for issuing guidelines and recommendations for

       valuing farmland, has clarified that the contributory value of a farm building (or other farm

       improvement) should be determined using the cost approach or cost method of valuation.

       Publication 122, supra at 37. Under the cost approach, contributory value is calculated by first

       estimating the reproduction or replacement cost new of the building in question and then

       subtracting depreciation from the replacement cost amount. See id. at 38. There are three types of

       depreciation that must be considered when using the cost approach: physical deterioration (a loss

       in the physical ability of a building to withstand normal use due to wear and tear, structural

       defects, and/or decay), functional obsolescence (a loss in value due to the characteristics of the

       building—such as poor design, surplus capacity, and/or changes in farming techniques—that

       cause a failure of the building to serve its intended purpose), and economic obsolescence (a loss

       in value due to changes in the economic environment of the farm, which results from external

       influences, such as land-use changes, government regulations, and/or farm market conditions).

       Id. at 37.

¶ 31           In a hearing before the PTAB, the PTAB’s role is to determine the correct assessed value

       of the property based upon the facts, evidence, exhibits, and briefs that have been submitted to


                                                        15
       the PTAB. 86 Ill. Adm. Code 1910.10(b) (1997); 1411 North State Condominium Ass’n v.

       Illinois Property Tax Appeal Board, 2016 IL App (1st) 143757, ¶ 6 (1411 North State). A

       taxpayer who appeals an assessment to the PTAB has the initial burden of going forward—the

       burden of production—and must present substantive documentary evidence or legal argument

       that is sufficient to challenge the correctness of the assessment. See 86 Ill. Adm. Code

       1910.63(a), (b) (2000); 1411 North State, 2016 IL App (1st) 143757, ¶ 8; Peacock v. Property

       Tax Appeal Board, 339 Ill. App. 3d 1060, 1068 (2003). If the taxpayer satisfies that burden, the

       burden of production shifts to the county board of review to present substantive documentary

       evidence or legal argument to support the assessed value that the board of review assigned to the

       property (or an alternative value). See 86 Ill. Adm. Code 1910.63(c) (2000); 1411 North State,

       2016 IL App (1st) 143757, ¶ 8; Peacock, 339 Ill. App. 3d at 1068. Although the burden of

       production may shift between the taxpayer and the board of review, the ultimate burden of

       persuasion throughout the proceedings remains on the taxpayer to prove by a preponderance of

       the evidence that the assessed value assigned to the property is excessive. See 86 Ill. Adm. Code

       1910.63(e) (2000); 1411 North State, 2016 IL App (1st) 143757, ¶ 9; Peacock, 339 Ill. App. 3d

       at 1071.

¶ 32          In the present case, the PTAB ultimately found following an evidentiary hearing that the

       Trust had failed in its burden of proof to show by a preponderance of the evidence that the farm

       building had been given too high of an assessed value for the 2012 tax year. After having

       reviewed the record of the PTAB proceedings, we conclude that the PTAB’s finding on the

       Trust’s failure to satisfy its burden of proof was not against the manifest weight of the evidence.

       See Marconi, 225 Ill. 2d at 532-34; Moroney, 2013 IL App (1st) 120493, ¶ 36. At the heart of the

       PTAB’s decision was its determination that the appraisal submitted by the Trust in support of its


                                                       16
       position (Blean’s appraisal) was flawed and that it was entitled to little weight. That credibility

       determination was in the PTAB’s province to make (see Kraft Foods, 2013 IL App (2d) 121031,

       ¶ 51 (recognizing that determining the credibility of witnesses and weighing the evidence are the

       responsibilities of the PTAB, not the reviewing court)) and was well supported by the evidence.

       Most notably, Blean’s written appraisal report and his testimony before the PTAB established

       that Blean had relied on only one comparable sale in determining the amount of functional and

       external obsolescence to apply to the Trust’s farm building and that the comparable sale that

       Blean had used was invalid for comparison purposes because it did not involve an arm’s-length

       transaction. The PTAB also noted and documented in its written order other flaws that it had

       found in Blean’s appraisal/opinion as to the contributory value of the farm building, including,

       among other things, that Blean had used an overinflated value for the farmland of the comparable

       property, which resulted in a higher level of depreciation being attributed to the comparable farm

       building and to the Trust’s farm building by extrapolation; that Blean had failed to set forth in his

       appraisal his calculations for determining the replacement cost of the comparable farm building;

       and that Blean had failed to specify in his appraisal why he allocated the depreciation

       percentages in the manner that he did for the comparable farm building.

¶ 33          By contrast, the PTAB found that the Board’s appraisal (Webb’s appraisal) was the best

       evidence of the contributory value of the farm building, noting that the cost approach developed

       by Webb was more detailed than Blean’s and better reflected all of the individual components

       that made up the subject property. Although the Trust attacks that finding here, claiming that

       Webb failed to consider obsolescence, the record does not support that claim. To the contrary,

       the record shows that Webb considered obsolescence and that she determined that it did not

       apply in this case. Webb explained the reasons for her decision in that regard in both her written


                                                        17
       appraisal report and her testimony. Therefore, based upon the PTAB’s factual findings as to the

       credibility/weight to be given to each of the two appraisals—findings that were not against the

       manifest weight of the evidence—we must conclude that the PTAB correctly determined that the

       Trust failed to satisfy its burden of proof to show that a reduction in the assessment was

       warranted. See 86 Ill. Adm. Code 1910.63(e) (2000); 1411 North State, 2016 IL App (1st)

       143757, ¶ 9; Peacock, 339 Ill. App. 3d at 1071.

¶ 34                            C. The Trust’s Statutory Interpretation Argument

¶ 35          Having concluded that the PTAB’s ruling was not against the manifest weight of the

       evidence and must be affirmed, we find is unnecessary to rule upon the merits of the Trust’s

       statutory interpretation argument. As defendants correctly point out in this appeal, even if the

       Trust’s statutory interpretation argument was correct and Webb’s appraisal was flawed, we

       would still have to uphold the PTAB’s determination because the Trust failed to present any

       credible evidence to establish that the Trust’s farm building had been over-assessed. See 86 Ill.

       Adm. Code 1910.63(e) (2000) (indicating that the taxpayer/contesting party has the burden to

       prove by a preponderance of the evidence that the property has been over-assessed); 1411 North

       State, 2016 IL App (1st) 143757, ¶ 9 (same); Peacock, 339 Ill. App. 3d at 1071 (same). As we

       indicated above, the PTAB’s specific factual finding—that Blean’s appraisal was flawed and was

       entitled to little weight—was not against the manifest weight of the evidence and must be upheld

       here. See Marconi, 225 Ill. 2d at 534; Moroney, 2013 IL App (1st) 120493, ¶ 36.

¶ 36                                  D. The Trust’s Constitutional Claim

¶ 37          Finally, with regard to the Trust’s claim that the assessment method used in this case

       constituted a violation of the Trust’s equal protection rights, we believe that the Trust’s claim in

       that regard has been forfeited since the Trust did not assert that claim when the matter was before


                                                         18
       the PTAB. See Board of Education, Joliet Township High School District No. 204 v. Board of

       Education, Lincoln Way Community High School District No. 210, 231 Ill. 2d 184, 205 (2008)

       (stating that any issue not raised before the administrative agency, even constitutional issues that

       the agency lacks authority to decide, will be forfeited). Furthermore, because our decision in this

       appeal turns upon the PTAB’s factual findings and the applicable standard of review, we do not

       agree with the Trust’s assertion that the Trust’s forfeiture should be ignored in this case to

       maintain a sound body of precedent.

¶ 38                                           III. CONCLUSION

¶ 39          For the foregoing reasons, we affirm the judgment of the PTAB.

¶ 40          Affirmed.




                                                        19
                                  No. 3-19-0397


Cite as:                 Edward Sims Jr. Trust v. Henry County Board of Review,
                         2020 IL App (3d) 190397


Decision Under Review:   Appeal from the Circuit Court of Henry County, No. 18-MR-158;
                         the Hon. Jeffrey W. O’Connor, Judge, presiding.


Attorneys                Jerry J. Pepping and Jennifer L. Kincaid, of Pepping, Balk,
for                      Kincaid & Olson, Ltd., of Silvis, for appellant.
Appellant:


Attorneys                Matthew Schutte, State’s Attorney, of Cambridge (Stephanie
for                      Barrick, Assistant State’s Attorney, of counsel), for appellees
Appellee:                Henry County Board of Review and Tamra S. Dynes.

                         Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
                         Solicitor General, and Carson R. Griffis, Assistant Attorney
                         General, of counsel), for other appellee.




                                         20